PER CURIAM.
Appeal by both defendants from judgment of conviction for receiving stolen property, knowing the same to have been stolen. (Penal Code, Section 899.) The Attorney General frankly confesses that the evidence is insufficient to sustain the conviction under the information filed herein. We shall not state the testimony, but have read it, and agree that it is altogether insufficient to convict J. W. Kinder of any crime at all; and, although it goes to show that Hannah Kinder stole certain property and was guilty of the crime of larceny, in no respect did it justify her conviction of having received stolen goods, knowing the same to have been stolen. The distinction between larceny and receiving stolen goods is commented upon in State v. Rechnitz, 20 Mont. 488, 52 Pac. 264. A defendant cannot be charged with the one crime and convicted of the other.
Judgment reversed. Reversed.